FILED
                                                          AUGUST 9, 2018
                                                    In the Office of the Clerk of Court
                                                   WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In the Matter of the Detention of             )         No. 35141-6-III
                                              )
G.W.                                          )
                                              )         UNPUBLISHED OPINION
                                              )
                                              )

       PENNELL, J. — G.W. appeals a trial court order authorizing his involuntary

commitment at Eastern State Hospital (Eastern) for up to 180 days. We affirm.

                                         FACTS

       In February 2017, a doctor with Eastern filed a petition requesting G.W. be

committed for up to 180 days. 1 This was not G.W.’s first commitment order. This court

upheld a prior 180-day commitment order in 2017. 2

       At a contested hearing on the commitment petition, the trial court heard from G.W.

and one of G.W.’s doctors. The doctor explained G.W. suffers from a medical disorder

(either schizoaffective disorder, paranoid schizophrenia, or bipolar disorder) which causes

G.W. to become paranoid and delusional. G.W. often becomes aggressive as his


       1
          The doctor also filed a request for an involuntary medication order. The resultant
medication order is not at issue in this appeal.
        2
          In re Det. of G.W., No. 34199-2-III (Wash. Ct. App. Aug. 1, 2017) (unpublished),
https://www.courts.wa.gov/opinions/pdf/341992_unp.pdf.
No. 35141-6-III
In re Det. of G.W.


condition deteriorates and has a tendency to isolate himself out of fear that others will

seek to harm him. The doctor explained that the last time G.W. was released from

Eastern he went to a group home, but eventually stopped taking his medications and

returned to Eastern. Upon G.W.’s return, it was discovered that G.W. had not been eating

because he believed food was either not good for him or poisonous. G.W. lost weight and

suffered from sleep deterioration. In addition, the doctor testified that, prior to a previous

hospital stay, G.W. isolated himself outdoors for a long period of time and began to

develop frostbite from the cold.

       The doctor further explained how G.W. will not consistently take his medications.

G.W. often complains the medications are killing him or causing adverse/allergic

reactions. Although the doctor was hopeful that G.W. would someday be open to

voluntary medication, G.W. was not yet at that point. G.W. had made clear to the staff at

Eastern that, if he were released, he would stop taking medications.

       During his testimony, G.W. stated he was ready to leave the hospital and that he

disagreed with the doctor’s mental health diagnosis. According to G.W., his only mental

health issues were those that had been inflicted upon him by his doctor. G.W. expressed

uncertainty over where he would live upon release from Eastern. When pressed, G.W.

stated he could go stay in a warming shelter in Spokane, and would eventually be willing


                                              2
No. 35141-6-III
In re Det. of G.W.


to live in a group home. G.W. affirmed his doctor’s testimony regarding his aversion to

medications. G.W. claimed he was allergic to his medications and that they were

debilitating. Nevertheless, G.W. indicated he would be willing to work with his doctor on

medications if he were released from Eastern.

       The trial court entered an order finding by clear, cogent and convincing evidence

that G.W. was gravely disabled. G.W. appeals this determination.

                                       ANALYSIS 3

       The trial court ordered G.W.’s involuntary commitment for up to 180 days on the

basis of a grave disability. At the time of G.W.’s trial, a “grave disability” was defined

as:

       a condition in which a person, as a result of a mental disorder: (a) is in
       danger of serious physical harm resulting from a failure to provide for his or
       her essential human needs of health or safety; or (b) manifests severe
       deterioration in routine functioning evidenced by repeated and escalating
       loss of cognitive or volitional control over his or her actions and is not
       receiving such care as is essential for his or her health or safety.

Former RCW 71.05.020(17) (2007). 4


       3
         Although G.W.’s 180-day commitment period has expired, his case is not moot.
See In re Det. of M.K., 168 Wash. App. 621, 625-26, 279 P.3d 897 (2012); see also
RCW 71.05.012, .245(3).
       4
         An amendment to the definition of “grave disability” was effected in April 2018.
LAWS OF 2016, 1ST SPEC. SESS., ch. 29 § 204. We refer to the definition that was in
operation at the time of G.W.’s trial.

                                             3
No. 35141-6-III
In re Det. of G.W.


       We will uphold a trial court’s finding as to grave disability if substantial evidence

supports one of the two alternate definitions set forth at former RCW 71.05.020(17).

In re Det. of R.H., 178 Wash. App. 941, 946, 316 P.3d 535 (2014); In re Det. of LaBelle,

107 Wash. 2d 196, 209, 728 P.2d 138 (1986). In the current context, the substantial

evidence test is more exacting than in ordinary civil cases, given the heightened burden of

proof applicable at the involuntary commitment hearing. LaBelle, 107 Wash. 2d at 209.

       To meet its burden of proof under former RCW 71.05.020(17)(a), a petitioner

“must present recent, tangible evidence of failure or inability to provide for such essential

human needs as food, clothing, shelter, and medical treatment which presents a high

probability of serious physical harm within the near future unless adequate treatment is

afforded.” LaBelle, 107 Wash. 2d at 204-05. In addition, “the failure or inability to provide

for these essential needs must be shown to arise as a result of [a] mental disorder and not

because of other factors.” Id. at 205.

       Substantial evidence supports the trial court’s finding under former

RCW 71.05.020(17)(a). G.W.’s doctor testified that G.W. suffers from a mental health

disorder. When G.W. is out in the community, this disorder causes G.W. to become

paranoid and socially isolated. As a result, G.W. stops taking his medications. Without

medications, G.W. falls at risk of health problems (such as frostbite), lack of housing,


                                              4
No. 35141-6-III
In re Det. of G. W


malnourishment, and sleep deprivation. Although the trial court found G.W. capable of

exercising informed consent regarding treatment, this finding does not undercut the

court's conclusion that G.W. was apt to stop taking medications outside of the treatment

context and, as a result, become incapable of meeting his basic needs. The totality of the

evidence therefore provided a sufficient basis to find a grave disability. LaBelle, 107
Wash. 2d at 205-06; see also R.H., 178 Wn. App at 946-47 (affirming trial court's "gravely

disabled" finding under former RCW 71.05.020(17)(a) based on similar evidence).

                                     CONCLUSION

       The trial court's order of commitment is affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          Pennell, J.
WE CONCUR:




Lawrence-Berrey, C.J.
                                                  dZ~w.~1ft-·
                                          Siddoway, J.




                                             5